FINE, J.
¶ 58. (dissenting). On October 13, 2004, Milwaukee County Sheriff David A. Clarke, Jr., issued an order that "hereby relieved" Todd Dickau "of his duties as a Sergeant" in the Milwaukee County Sheriffs Department. The order also noted that Dickau would be "reassigned pending" procedures to determine whether Dickau should be demoted.
¶ 59. Clarke's temporary relieving of Dickau of his sergeant's duties is specifically permitted by Wis. Stat. § 63.10(1), which the parties and the Majority agree applies here. Section 63.10(1) says that when a department head "believes that an officer or employee in ... that person's ... department has acted in such a manner as to show the officer or employee to be incompe*238tent to perform the officer's or employee's duties or to have merited demotion or dismissal," the department head shall make the proper referral "in writing to the civil service commission setting forth specifically the complaint against the officer or employee, and may suspend the officer or employee at the time such complaint is filed." (Emphasis added.) The statute also says: "Nothing in this subsection shall limit the power of the department head to suspend a subordinate for a reasonable period not exceeding 10 days," although the ten-day limitation applies only to "a limited form of intra-departmental discipline without prior resort by the department to the commission." State ex rel. Messner v. Milwaukee County Civil Serv. Comm'n, 56 Wis. 2d 438, 447, 202 N.W.2d 13, 19 (1972).
¶ 60. How does the Majority deal with Wis. Stat. § 63.10(l)'s giving authority to department heads to suspend employees referred for possible demotion? Its sole reference is the following sentence, without analysis, in footnote 7: "No such suspension was ordered here." Majority, ¶ 35 n.7.1 respectfully disagree; Clarke suspended Dickau from his duties as sergeant. This the statute permitted him to do.1
¶ 61. Although the power to suspend pending final determination of whether an employee should be demoted or dismissed might not be necessary in cases *239similar to Messner, which concerned the falsification of time-cards by a welfare caseworker, and which upheld the power to suspend, id., 56 Wis. 2d at 440, 447-448, 202 N.W.2d at 16, 19-20, it is critical where, as here, the department head runs a quasi-military organization, whose members not only have arrest powers but also carry guns and other implements of enforcement that, if misused, cannot only inflict unnecessary serious harm and cause death, but could also subject the employing county and its taxpayers to significant liability.
¶ 62. I would reverse, and, accordingly, respectfully dissent.2

 I do not understand the Majority's rationale in holding that Clarke did not order Dickau's "suspension," because the Majority has not explained it. But if the Majority means that Dickau's suspension from his duties as a sergeant was not a "suspension" under Wis. Stat. § 63.10(1) because he was allowed to work as a deputy, Dickau and his union may have won the battle but lost the war; in the future, department heads will fully remove from all duties those whom they believe should be demoted.


 I also disagree that the Personnel Review Board has standing to bring this action. Racine Fire & Police Comm'n v. Stanfield, 70 Wis. 2d 395, 234 N.W.2d 307 (1975), upon which the Majority relies, decided only that the Fire and Police Commission had the power to sue, not that it had standing; although mentioned in the introduction to the decision, the word "standing" (or any discussion of "standing" principles) does not appear even once in the opinion written for the court by then Justice Bruce F. Beilfuss. Suffice it to say that an agency's hurt feelings do not give it standing to sue.